Citation Nr: 0332545	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the cervical spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

Review of the claims file reflects that the appellant had 
approximately 18 years of active service prior to his 
discharge in June 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), which granted service connection and a 10 
percent rating for degenerative arthritis of the cervical 
spine as secondary to the appellant's service-connected 
residuals of a shrapnel wound to the left clavicle with 
fracture.  


REMAND

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii) 
(which allowed the Board to provide the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) and provided 
the appellant not less than 30 days to respond to the 
notice), because it was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F3d 1339 (Fed. Cir. 2003) (DAV).   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in DAV, finding that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Hence, since this case is being 
remanded, the RO must take this opportunity to inform the 
appellant that notwithstanding previously provided 
information, a full year is allowed to respond to a VCAA 
notice.  

In addition, the Board notes that the Diagnostic Codes 
relating to back disabilities have changed during the 
pendency of this appeal.  A VA examination has not been 
conducted since the changes were adopted for pertinent 
Diagnostic Codes.  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the appellant's appeal must 
be remanded to the RO for the following actions:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  

2.  The appellant should be afforded a VA 
spine examination for the purpose of 
determining the severity of his cervical 
spine arthritis.  The claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All indicated studies, 
including range of motion testing, should be 
performed.  The examiner should be requested 
(1) to identify and evaluate any objective 
neurological abnormalities associated with 
the appellant's cervical spine arthritis; (2) 
and to describe the ranges of motion and 
degree of functional disability attributable 
to the appellant's cervical spine disability.  
The examiner should present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report.  

3.  After completion of the above requested 
development, the RO should readjudicate the 
appellant's claim for an increased rating 
for his cervical spine arthritis.  
Consideration must be given to the criteria 
for rating spine disabilities which was 
effective prior to September 26, 2003, and 
which became effective on September 26, 
2003.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290; 68 Fed Reg: 51454-51458, to be 
codified at 38 C.F.R. § 4.71a Diagnostic 
Code 5242.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case, and they 
should be afforded the appropriate period of 
time to respond.  Thereafter, the case 
should be returned to the Board.  

No action is required of the appellant until he is notified 
by the RO; however, he is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


